Mates, c. J.,
delivered the opinion of the court.
We do not deem it necessary to state the facts of this case to any great length. In brief, the facts stated in the dedlaration are as follows: The Trustees of the Protestant Episcopal Church of the Diocese of Mississippi, the appellant being the president of same, owned a certain tract of land in Warren county, Miss., and desired to build a schoolhouse. To this end the trustees had an architect prepare plans and specifications of same, together with certain designations as to some grading and fills necessary to get the surface of the ground, as desired. On the 22d day of May, 1908, in answer to the notifications of the trustees to contractors to appear and submit bids for the work, .appellee on that day submitted a bid for the work at the price of $3,829. In the bid submitted on above date appellee specified in the bid that he would include in the bid all grading to be done, provided it was not more than 1,200 yards cut and 1,500 yards fill, and concluded the bid by stating that, if the cuts and *20fills fell short of the above quantity or exceeded it, he was to receive twenty-two cents per yard for any excess, and, if-it fell short of the above quantity, then the trustees were to receive credit on the amount of the above bid for twenty-two cents per yard for all that it lacked. This bid was not accepted at the time it was made, but about a month later appellee signed a contract with appellant, agreeing to do the work for the above amount; but in this contract nothing was said as to any quantity of grading to be done or cuts to be filled, further than the plans and specifications provide for, and no attempt is made to- place in the contract any such stipulations as to quantity of grading as were contained in the'proposal of May 22d. The appellee completed the work according to plans and specifications, and after doing this and receiving the $3,829 named in the contract as the price to be paid for the work done, demanded of appellant an additional sum of $629.42, claiming that the dirt he was required to deal with in making the grading and fills amounted to 2,861 yards above the amount specified in the bid of May 22d. Appellee, therefore, alleges that the bid made on the 22d day of May became and was part of the contract of June 22d, and sues for above amount: that is to say, for $629.42, being the amount that 2,861 yards of dirt would amount to at twenty-two cents per yard for removal.
The declaration stating the above facts was demurred to-, and demurrer overruled. There was other pleading in the- cause ; but we deem it unnecessary to follow further the course of the pleading, since under our view the demurrer settles the case. All previous negotiations became merged in the contract of June 22d, and, since the particular feature of the negotiation contained in the bid of May 22d was not included in the contract, it is just as if it had never occurred. The contract alone speaks all the enforceable provisions of same, and all liability on account of this contract must be determined under it. The liability here claimed grows out- of the claim that the bid be*21came a part of the contract, though the bid was made a mouth before the contract was signed, and never incorporated in it. This contention has no merit.
The demurrer to the declaration should have been sustained, and declaration dismissed; and this order is directed to be made here. Reversed and dismissed.